Citation Nr: 1816010	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  05-11 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to April 29, 2009 and as 50 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include extraschedular consideration for TDIU.  


REPRESENTATION

The Veteran represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for PTSD and assigned a 30 percent rating effective January 30, 2004.

The Board previously denied the Veteran's claim for an initial rating in excess of 30 percent for PTSD in December 2007.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2008, the Court granted a Joint Motion for Remand and the case was returned to the Board.  The Board then remanded the matter in September 2008 for additional development.  In October 2009, the RO granted a 50 percent rating for PTSD effective April 29, 2009.  The Board then remanded the matter again in May 2012 for additional development, to include a development of a TDIU claim as part and parcel of the Veteran's PTSD increased rating claim.  

The matter was returned to the Board and, in August 2015, the Board denied: entitlement to an initial rating in excess of 30 percent for PTSD prior to April 29, 2009; entitlement to an initial rating in excess of 50 percent for PTSD from April 29, 2009; and entitlement to TDIU due to service-connected disabilities, to include extraschedular consideration for TDIU.  The Veteran appealed that decision to the Court.  In October 2016, the Court granted another Joint Motion for Remand (Joint Motion), vacating the August 2015 decision and remanding the matter back to the Board.  The case has now been returned to the Board for adjudication for action consistent with the terms of the Joint Motion.

The Board notes that since the Joint Motion, the Veteran's attorney has submitted additional evidence.  This evidence includes a waiver of RO consideration and, therefore, may be considered by the Board in the first instance.  38 C.F.R. § 20.1304 (c).

FINDINGS OF FACT

1.  For the entirety of the appeal period, the service-connected PTSD is shown to be productive of symptomatology that more nearly approximates a disability picture of occupational and social impairment, with deficiencies in most areas as manifested by suicidal ideation, near constant depression, social isolation, nightmares, difficulty adapting to stressful environments and maintaining employment, an inability to establish and maintain effective relationships, impaired impulse control characterized by persistent anger and angry outburst, and some poor hygiene.  

2.  From January 1, 2011, the competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran is entitled to a TDIU.

CONCLUSIONS OF LAW

1.  For the entire appeal period PTSD is 70 percent disabling.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  With respect to the issues herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, as discussed further below, the Board is granting what the Veteran has acknowledged to be a full grant.  Therefore, the Board finds that any error related to the VCAA with regard to this claim is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code (DC), a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The United States Court of Appeals for the Federal Circuit has held that VA "is specifically required to assess a disability 'in relation to its history' when making disability ratings determinations[.]"  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (citing 38 C.F.R. § 4.1 ("It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.")).   The Board, therefore, will examine the Veteran's entire history regarding PTSD and TDIU.

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.§ 1154(a).  Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  "Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."  Jandreau, 492 F.3d at 1377.  The Board can consider bias in lay evidence as well as conflicting statements and actions by the Veteran in weighing credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

It is the policy of VA to administer and apply the law under a broad interpretation, consistent, however, with the facts shown in the case.  Consistently, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  When there is an approximate balance of positive and negative evidence, or equipoise, regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).  However, deference to the Board's weighing of evidence and inferences is appropriate when it is tethered to the evidentiary record.  See Siewe v. Gonzales, 480 F.3d 160, 169 (2d Cir. 2007) (citing Cao He Lin v. U.S. Dep't of Justice, 428 F.3d 391, 405 (2d Cir. 2005) ("Without some specific evidence concerning practices in China, the IJ's [immigration judge] conclusion . . . is speculative." )).  

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  Diagnostic Code 9411 provides that a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  The Federal Circuit has found that § 4.130 requires an ultimate factual conclusion as to the a veteran's level of impairment in "most areas" for a 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

The maximum, 100 percent rating, is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition of similar type and degree that affect the level of occupational and social impairment.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's PTSD is currently rated as 30 percent disabling prior to April 29, 2009, and as 50 percent disabling thereafter.  The Board notes that in a December 2017 brief, the Veteran's counsel indicated that the Veteran would accept the assignment of a 70 percent schedular rating for PTSD from January 20, 2004 to December 31, 2010, coupled with the grant of a TDIU from January 1, 2011 onward, as a full grant of the benefits sought on appeal.  Regardless, the Board will conduct an analysis as to whether the Veteran's PTSD warrants a higher disability rating up to the maximum allowed 100 percent at any point during the appeal period.

The Board has made careful review of the record and finds that the Veteran's PTSD more nearly approximates the criteria for a 70 percent disability rating for the entire period on appeal.  Throughout the period on appeal, the Veteran's symptoms demonstrate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  A February 2004 VA intake assessment reports persistent anger and social isolation.  The Veteran reported problems with his relationship with his spouse, and anger towards her that results in verbal arguments.  He described wanting to leave his wife.  He attributed his marital problems to difficultly showing his feelings to his wife and admitted that he has not treated her nicely.  He admitted brief thoughts of suicide and sleep disturbance.  In an August 2004 VA examination, the Veteran stated that he is not a happy person, that he is nervous and does not like to be around people.  He stated that he is not sociable and is always on the alert, watching behind the trees and woods.  He stated that he never cries.  He denied belonging to clubs or organizations and rarely indulges in activities or leisure pursuits.  The limited socializing that he engages in, he attributes to his wife.  He stated that on many occasions he has wanted to die, but has never and would never make a suicide attempt.  

The Board, however, notes that the Veteran's accounts above are most likely not fully representative or accurate of the symptomatology experienced at the time.  To the extent that the reported symptoms show milder symptoms, such as the denial of suicidal attempts, the Board notes that the Veteran's wife, has reported two suicide attempts by the Veteran prior to the above reported symptoms.  Moreover, the record contains additional statements from the Veteran's spouse, to whom he has been married since 1968.  In particular, in December 2004 correspondence, she wrote:

If it wasn't for the fact that I am a very strong person, he probably would have been divorced 3 or 4 times by now.  He has not been the easiest person to live with.  There were times when it was almost unbearable.  There were a lot of nightmares, panic attacks, and 2 suicide attempts.  He is still having nightmares and panic attacks . . . For some reason, he just holds everything in and refuses to talk about it.

Further, in correspondence from April 2005, she notes that they have had a hard time making their marriage work and that she has had to endure a lot.  She has also reported several marital separations and two suicide attempts by the Veteran, as well as withdrawn behavior.  She stated that she purchased a campground in 1986, where they work and live.  She stated that in the summertime, the Veteran does mowing, but he does not want to do anything but mow; he does not enjoy owning the campground.  He does not like to be around the campers, so she and her sister do most of the work.  She reported that during their marriage, the Veteran has only had two jobs that he liked.  One required him to drive a truck and deliver feed to farmers.  He lost this job when the company was sold.  The Veteran then worked at several factories, which he did not like as he could not stand being in a confined space with other people.  She said that he has been at his current job for eight years and likes it because he does not have to be around people.  She described him as an unhappy person who is depressed a lot.

The Board finds that the Veteran's spouse statements aid in presenting a more complete disability picture and are more consistent with the symptomatology reported at subsequent various VA examinations and treatment records, and finds that together with those examinations, they provide a more accurate disability picture.  

In this regard, an April 2008 treatment record describes the Veteran as reporting anger issues (especially at work), feeling like he is a "ticking time bomb," depression, sleep disturbance, nightmares, social isolation, and relationship issues.  He reported feeling this way for a long time, but trying to control his symptoms by denying his problems.  The examiner noted that the Veteran was having increasing problems maintaining his job performance because of his anger and irritability and noted that the Veteran's symptoms were having a significant impact on his quality of life.  An April 2009 VA examination reported that the Veteran had lost his seasonal landscaping job, having been replaced by another worker.  The Veteran indicated that, because of having irritability and "being nasty," telling his boss off, he has been difficult to get along with.  He reported having become increasingly isolated and that was separated from his wife and was living in a camper near his brother's home.  The Veteran reported feeling unable to be close to anyone and fleeting suicidal ideation, though no active suicidal ideation, plans or attempts.  His demeanor was described as apathetic and affect flat.  The examiner also stated that his personal hygiene and grooming was in need of improvement, and noted that the Veteran wore soiled jeans.  The examiner assessed the Veteran as having serious impairment in social and occupational functioning.  

In a July 2011 VA examination, the Veteran reported that he was again living with his spouse, however, he stated that "we live in the same house.  That's the most I can say.  We just go day to day.  We don't share the same bedroom or anything.  Just living together thing I guess."  The Veteran reported that he does not maintain contact with his brothers and that much of his time is spent "out in the woods.  I can't stand to be in the house and be cooped up.  I sit there sometimes and it feels like my mind is going to explode."  Regarding employment, the Veteran stated that he was last employed "a couple of years ago I guess" when he worked "doing electrical work."  He explained that his "brother was the boss on the job with the electrical company and he would take me out with him from time to time."  The Veteran was noted to make efforts to avoid activities, places or people that arouse recollections of his trauma; markedly diminished interest or participation in significant activities; feeling detachment or estrangement from others; and restricted range of affect (e.g. unable to have loving feelings).  His PTSD symptoms were noted to cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  His symptoms included flattened affect, suicidal ideation, depressed mood, and chronic sleep impairment.  He reported being "angry and depressed all the time."

A July 2013 VA examination reported some chronic, passive thoughts of wanting to die, though, at the present time, he denied any current plan, desire, or intention of wanting to take his own life.  The Veteran was noted to engage in the following: efforts to avoid thoughts, feelings or conversations associate with the trauma; efforts to avoid activities, places or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; and feeling of detachment or estrangement from others.  In addition, he experienced the following persistent symptoms of increased arousal: difficultly falling or stay asleep; difficulty concentrating; and exaggerated startle response.  The examiner noted that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The following symptoms were identified: depressed mood; anxiety; chronic sleep impairment; inability to establish and maintain effective relationships; and suicidal ideation.  The examiner remarked that the Veteran's hygiene was poor and suggested the he had not bathed himself recently.  In addition, the examiner explained that the Veteran's depression (diagnosed as dysthymic disorder) is a related symptom of his PTSD rather than a separate or independent service-connected mental health disorder, and that most of the Veteran's occupational difficulties relate to this chronic depression.

In a July 2017 statement from the Veteran's brother, he describes letting the Veteran work for a few years on construction job sites that the brother was running.  However, when the brother would leave, the Veteran would have to leave as well.  They would not let him stay around without the brother to look after him.  The brother stated that he proved a UTV for the Veteran to ride around the job sites on and deliver tools and materials to the workers.

An October 2017 examination report by a private provider notes that the Veteran has little enjoyment in activities and feels detached and isolated from others.  He has significant sleep difficulties and also reports problems with concentration and hypervigilance.  In addition, the Veteran's symptoms have gradually worsened over time.  He has had substantial impairment in all areas of his life related to his PTSD.  He also has had significant difficulties in his relationships with others over time, including close family members.  He has had multiple marital separations and difficulties in his relationships with his children, in addition to other family members.  He has difficulty tolerating any sort of job where he has to work around others.  The examiner wrote that it is clear on close review of the records and interview with the Veteran that, while he attempted work at times, he was unable to function appropriately due to his PTSD symptoms.

Upon review of the symptomatology above, the Board finds that the Veteran's PTSD most nearly approximates a 70 percent rating throughout the appeal period.  That is, the Veteran exhibits occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board points in particular to the consistent indications of suicidal ideation; near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (as characterized by undue, persistent anger and angry outbursts); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); isolative tendencies, sleep disturbances, and inability to establish and maintain effective relationships.  

However, the evidence does not show total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  While the veteran was noted to have some suicidal ideations, VA examinations do not document any homicidal ideations.  While his hygiene was noted to need improvement, it was not stated that he was incapable of maintaining minimal personal hygiene.  The Veteran was consistently noted to be oriented as to time and place and to have normal recent memory.  Finally, the Board notes that, as stated above, the Veteran's attorney and in turn, the Veteran, is not seeking an evaluation in excess of 70 percent and would in fact consider a 70 percent evaluation to be a full grant.  Although the statement is inadequate to constitute a withdrawal of the claim for an evaluation in excess of 70 percent, it does show a competent lay opinion that the Veteran is not totally disabled.

TDIU

The Veteran seeks a TDIU from January 1, 2011.  TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16 (a), (b).

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16 (a) is that, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

The Veteran contends that he cannot retain (maintain) substantially gainful employment due to his service-connected PTSD.  As, per this decision, the Veteran has been awarded a 70 percent rating for his PTSD during the period on appeal, the Board finds that the Veteran meets the threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16 (a). 

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16 (a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17 (a).

As mentioned, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib, 733 F.3d at 1354.

The Veteran seeks an award of TDIU.  After reviewing all the evidence of record, the Board finds that the evidence supports a finding that the Veteran's service-connected disability prevents him from obtaining or maintaining substantially gainful employment as of January 1, 2011.  The Veteran indicates that he has two years of high school education and no post-secondary education.  See Veteran's Application for Increased Compensation Based on Unemployability, June 2013.  He has worked as an electrical assistant and in maintenance.  Id.  Social Security earning reports submitted by the Veteran's attorney show that the Veteran had no income in 2011, 2012, and 2013.  In 2014, he earned $2,781.00.

In a July 2011 VA examination, the Veteran stated that he was last employed "a couple of years ago I guess" when he worked "doing electrical work."  He explained that his "brother was the boss on the job with the electrical company and he would take me out with him from time to time."  His PTSD symptoms were noted to cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  A July 2013 VA examination reported that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran reported that he is now retired because he is no longer able to work due to physical limitations (i.e., poor heath).  The examiner opined that he believes that the Veteran remains employable based on the severity and stability of his current psychological symptoms and functional status.  The magnitude of his mental health symptoms does not preclude him from maintaining gainful employment. 

However, the Veteran's attorney submitted a private examination report from October 2017.  This noted substantial impairment in all areas of his life related to his PTSD, and stated that the Veteran has difficulty tolerating any sort of job where he has to work around others.  The examiner wrote that it is clear on close review of the records and interview with the Veteran that, while he attempted work at times, he was unable to function appropriately due to his PTSD symptoms.  She pointed out that this was evident in his attempt to work with his brother which was unsuccessful despite a very high level of support.  He also has been unable to work in any consistent reliable manner at the campground his wife purchased; mowing occasionally was the most he could do to help and he did not perform this role at the level of an employee.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports or, is at least in equipoise to support, a finding that the Veteran was rendered unable to obtain or maintain substantially gainful employment due to the service-connected disability from January 1, 2011.  Therefore, the criteria for TDIU have been met since that time.  Accordingly, the claim for a TDIU for the appeal period from January 1, 2011 is granted.


ORDER

An evaluation of 70 percent for PTSD for the entirety of the appeal period is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

For the appeal period from January 1, 2011, a TDIU is granted.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


